Citation Nr: 1340859	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  06-37 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, to include as due to exposure to environmental agents. 

2.  Entitlement to service connection for a sinus disorder, claimed as sinusitis, to include as due to exposure to environmental agents. 

3.  Entitlement to service connection for hypertension, to include as due to exposure to environmental agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1986, September 1990 to May 1991, and March 2003 to May 2004, including service in Iraq and the Persian Gulf.  The Veteran's decorations include the Southwest Asia Service Medal and the Kuwait Liberation Medal.  The Veteran had additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico. 

In February 2009, November 2010, and March 2012 the Board remanded the Veteran's claim for additional development of the record.  A Supplemental Statement of the Case was issued in April 2013 by the VA Appeals Management Center (AMC), which continued the denial of the Veteran's claims.  The case is once again before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by her representative.  This submission has been considered by the Board herein.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A review of the Veteran's Virtual VA electronic claims file shows that she underwent VA examinations in February 2013 which included history and findings addressing her right ear, rhinitis/sinusitis, and hypertension complaints.  The April 2013 Supplemental Statement of the Case did not include reference to or discussion of these February 2013 VA examinations.  While the Board regrets the additional delay, due process requires that the claim be remanded for the issuance of a Supplemental Statement of the Case that considers this evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37 (2013). 

Accordingly, the case is REMANDED for the following action:

The AMC/RO must readjudicate the issues of entitlement to service connection for a right ear disorder; a sinus disorder, claimed as sinusitis; and hypertension, all to include as due to exposure to environmental agents.  All applicable laws and regulations should be considered, as well as the VA examination reports dated in February 2013 and contained in the Veteran's Virtual VA electronic claim file.  If any benefit sought remains denied, issue a Supplemental Statement of the Case specifically addressing the February 2013 examination reports.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


